                                                                        Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

JIMI P. MCDONALD,
      Plaintiff,

v.                                                  Case No. 3:19cv1816/RV/EMT

MICHAEL A. ADKINSON, JR., et al.,
     Defendants.
________________________________/

                                    ORDER
       This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated November 18, 2019 (ECF No. 17). The parties

have been furnished a copy of the Report and Recommendation and afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the timely filed objections (doc.

18).

       Having considered the Report and Recommendation, and the timely filed

objections, I have determined the Report and Recommendation should be adopted.

       Accordingly, it is now ORDERED as follows:

       1. The chief magistrate judge’s Report and Recommendation is adopted and

         incorporated by reference in this order.
                                                                     Page 2 of 2

2. This action is DISMISSED WITHOUT PREJUDICE as malicious

   pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) for Plaintiff’s abuse of the judicial

   process.

3. The clerk is directed to close the file.

DONE AND ORDERED this 17th day of December, 2019.



                           /s/ Roger Vinson
                           ROGER VINSON
                           SENIOR UNITED STATES DISTRICT JUDGE
